Cite as 2013 Ark. 352

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-11-730

                                                    Opinion Delivered September   26, 2013

ORVIL DALE LOFTIS                                   PRO SE APPEAL FROM THE
                               APPELLANT            LINCOLN COUNTY CIRCUIT COURT,
                                                    40LCV-11-42, HON. JODI RAINES
V.                                                  DENNIS, JUDGE

RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                       APPELLEE                     AFFIRMED.


                                        PER CURIAM

       In 2003, appellant Orvil Dale Loftis entered a plea of guilty to multiple felony offenses,

one of which was the Class Y felony offense of possession of methamphetamine with intent to

deliver. The trial court suspended imposition of sentence for the offenses. In 2005, the trial

court granted a petition filed by the State to revoke the suspended imposition of sentence on the

ground that appellant had failed to comply with the conditions agreed upon when he entered

the plea. The trial court imposed an aggregate sentence of 480 months’ imprisonment. A fine

of $2500 was also imposed. The Arkansas Court of Appeals affirmed the revocation order.

Loftis v. State, CACR 05-438 (Ark. App. Dec. 7, 2005) (unpublished).

       On appeal from the revocation order, appellant argued that the trial court erred in

imposing a suspended sentence for the Class Y offense, rendering the sentence imposed illegal

on its face. He conceded, however, that this court in Elders v. State, 321 Ark. 60, 900 S.W.2d 170

(1995), had determined that, when Act 192 of 1993 deleted the original subsection (F) from

Arkansas Code Annotated section 5-4-301(a)(1) (1987), the legislature authorized probation, and
                                       Cite as 2013 Ark. 352

“by analogy,” suspended imposition of sentence, for the Class Y offense. Nonetheless, appellant

urged the court of appeals to “revisit the issue.” The court of appeals declined to do so, holding

that the sentence imposed was not illegal on its face or otherwise invalid.

       In 2011, appellant filed a pro se petition for writ of habeas corpus in the Lincoln County

Circuit Court, located in the county where he was in custody.1 In the petition, appellant alleged,

as he had done on appeal from the revocation order, that the judgment-and-commitment order

in his case was invalid because the trial court had imposed a suspended sentence for the Class

Y felony.2

       The circuit court dismissed the petition, and appellant brings this appeal. A circuit court’s

denial of habeas relief will not be reversed unless the court’s findings are clearly erroneous.

Darrough v. State, 2013 Ark. 28 (per curiam); McArty v. Hobbs, 2012 Ark. 257 (per curiam). We

find no error and affirm the order.

       A writ of habeas corpus is proper only when a judgment of conviction is invalid on its

face or when a circuit court lacked jurisdiction over the cause. Roberson v. State, 2013 Ark. 75 (per

curiam); Murry v. Hobbs, 2013 Ark. 64 (per curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524

(1994). The burden is on the petitioner in a habeas-corpus petition to establish that the trial

court lacked jurisdiction or that the commitment was invalid on its face; otherwise, there is no

basis for a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226


       1
       As of the date of this decision, appellant remains incarcerated in the prison facility in
Lincoln County.
       2
        The appellee in this appeal states that appellant made the same argument in an earlier
petition for writ of habeas corpus filed in the Hot Spring County Circuit Court in 2007, which
was denied. If so, no appeal from that order was perfected.

                                                 2
                                        Cite as 2013 Ark.

S.W.3d 797 (2006) (per curiam). The petitioner must plead either the facial invalidity or the lack

of jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to

believe” he is illegally detained. Id. at 221, 226 S.W.3d at 798–99.

       Here, appellant’s argument concerning the legality of his sentence was addressed on

appeal from the revocation order, and it was decided in that appeal that no prejudicial error had

occurred. The law-of-the-case doctrine dictates that an issue raised and concluded in a prior

appellate decision may not be reconsidered in a subsequent appeal, as the matter becomes res

judicata. Kelly v. Norris, 2013 Ark. 90 (per curiam) (citing Mosley v. Norris, 2010 Ark. 501 (per

curiam)). If the merits of the claim were addressed, and the claim was adjudicated, resolution

of that issue is settled. Id. Accordingly, appellant was not entitled to raise again the issue

concerning the suspended sentence. Moreover, even if the allegation raised by appellant in his

petition had not already been addressed and settled, he raised no ground for relief that

demonstrated a jurisdictional defect in the proceeding against him or that the judgment-and-

commitment order was facially invalid. Appellant did not establish that the writ should issue,

and the circuit court did not err in dismissing the petition.

       Affirmed.

       Orvil Dale Loftis, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                                3